Opinion
issued January 27, 2011
 









 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09B00424BCV
 

 
LEJUAN BAILEY AND SHAWN
YOUNG, Appellants
 
V.
 
MICHAEL PELLETIER D/B/A
FAIRMONT HOMES, Appellee
 

 
On Appeal from the County
Court at Law No. 1
Fort Bend County, Texas
Trial Court Cause No.
09CCV038726
 

 
MEMORANDUM
OPINION




Appellants Lejuan Bailey and Shawn Young have
neither established indigence, nor paid or made arrangements to pay the clerk=s fee for
preparing the clerk=s
record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal
if no clerk=s record filed due to appellant=s
fault).  After being notified that this
appeal was subject to dismissal, appellants did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to pay, or make arrangements to pay, the clerk=s
fee.  All pending motions are dismissed.
PER
CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.